Citation Nr: 0718736	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
irregular heart beat.

3.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from May 1998 to March 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for asthma, bronchitis, and an irregular heart 
beat. 

The issue of entitlement to service connection for bronchitis 
is addressed in the REMAND portion of the decision below and 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

In her VA Form 9, the veteran requested that she be scheduled 
for a Board hearing at the RO.  The veteran was initially 
scheduled for a Board hearing at the RO on March 10, 2004, 
which was cancelled after the veteran called and explained 
that she had gotten lost while driving to the RO.  

The veteran was then notified that her hearing had been 
rescheduled for April 13, 2004.  However, the veteran failed 
to appear on that date with no explanation provided.  
Therefore, her hearing request is considered withdrawn.  38 
C.F.R.  § 20.702(d) (2006).


FINDINGS OF FACT

1.  An unappealed March 2000 rating decision denied service 
connection for asthma on the basis that this condition 
preexisted service and was not aggravated therein.  

2.  The evidence received since the March 2000 rating 
decision does not include medical evidence that the veteran's 
preexisting asthma was aggravated during service. 

3.  The unappealed March 2000 rating decision also denied 
service connection for an irregular heart beat on the basis 
that this condition did not result in any superimposed heart 
disorder. 

4.  The evidence received since the March 2000 rating 
decision does not include any medical evidence concerning 
heart disease.  


CONCLUSIONS OF LAW

1.  The March 2000 rating decision that denied service 
connection for asthma and an irregular heart beat is final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  Additional evidence presented since the March 2000 rating 
decision is not new and material, and the claims for service 
connection for asthma and an irregular heart beat have not 
been reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 
C.F.R    §§ 3.102, 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to 
Reopen a Claim for Service 
Connection for Asthma

The veteran is ultimately seeking service connection for 
asthma.  However, the Board must first determine whether new 
and material evidence has been submitted to reopen her claim 
since a final rating decision dated in March 2000 which 
denied that claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
Supp 2005).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West Supp. 
2005); 38 C.F.R. § 3.306(a) (2006).  It is the Secretary's 
burden to rebut the presumption of inservice aggravation.  
See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In this case, the RO issued a rating decision in March 2000 
in which it denied service connection for asthma on the basis 
that this condition preexisted service and was not aggravated 
therein.  The only medical evidence at that time involved the 
veteran's service medical records.  A service medical record 
dated in May 1999 noted the veteran's complaints of chest 
pain due to upper respiratory congestion and environmental 
allergies, for which an Albuterol inhaler was prescribed.  In 
February 2000, the veteran was seen for complaints of 
difficulty breathing and chest pain, at which time she 
reported a history of asthma since high school.  The 
diagnosis was possible bronchitis and asthma.  When examined 
in March 2000, it was noted that the veteran had a history of 
exercised-induced asthma while in high school which had 
resolved.  However, symptoms related to asthma were not 
identified on clinical evaluation in March 2002. 

In light of these findings, the RO concluded in March 2000 
that the veteran's asthma preexisted service and was not 
aggravated therein.  The veteran was notified of the March 
2000 rating decision and of her appellate rights in a letter 
dated in April 2000.  Since she did not seek appellate review 
within one year of notification, that decision became final 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

In July 2002, the veteran attempted to reopen her claim for 
service connection for asthma on the basis of new and 
material evidence.  Under VA law and regulation, if new and 
material evidence is presented or secured, the Secretary 
shall reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  When reopening an appellant's claim, 
the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
March 2000 rating decision.  Since that decision, the only 
medical evidence submitted involves records from Palmento 
Richland which show that the veteran was admitted to the 
emergency room in March 2003 for asthma and acute bronchitis.  
However, none of these records mentions the veteran's period 
of active duty service or associates the condition with 
service.

The Board finds that these reports are "new" as they did 
not exist at the time of the March 2000 rating decision.  
However, these reports are not material to the central issue 
in this case as to whether the veteran's preexisting asthma 
condition was aggravated by service three years prior.  

It is important for the veteran to understand that, since the 
lack of a medical opinion concerning in-service aggravation 
of her preexisting asthma was the basis of the final March 
2000 rating decision, these newly submitted records do not 
relate to an unestablished fact necessary to substantiate the 
claim.  Hence, these reports are not material as defined by 
VA regulation.  See 38 C.F.R. § 3.156.  

In addition to the newly submitted medical evidence, the 
Board has considered the veteran's own lay statements in 
support of her claim.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the March 2000 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
March 2000 decision remains final and the appeal is denied.

II.  New and Material Evidence to Reopen 
a Claim for Service Connection for an 
Irregular Heart Beat

The veteran is also seeking service connection for a 
disability related to her irregular heart beat.  However, the 
Board must again determine whether new and material evidence 
has been submitted since the unappealed March 2000 rating 
decision which denied service connection for a heart murmur.  
Barnett, 83 F.3d at 1383-84.  

The Board notes that the veteran's heart murmur (claimed as 
an "irregular heart beat") is a congenital defect.  
Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R.     § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease in service.  VAOPGCPREC 82- 90 (July 18, 1990), 
published at 56 Fed. Reg. 45,711 (1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985).  

In the March 2000 rating decision, the RO denied service 
connection for a heart murmur based on the veteran's service 
medical records.  The RO explained that an irregular heart 
rhythm with occasional premature beats was noted at the time 
the veteran entered service in 1998.  The RO also found no 
evidence that the veteran developed a chronic heart condition 
as a result of her heart murmur while on active duty.  As 
such, the RO denied service connection for a heart murmur in 
March 2000 on the basis that this defect did not result in 
any superimposed heart disease during service.  That decision 
became final after the veteran made no attempt to file an 
appeal within one year of notification.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In July 2002, the veteran attempted to reopen her claim for 
service connection for an irregular heart beat on the basis 
of new and material evidence.  Therefore, the Board must 
consider all evidence added to the record since the final 
March 2000 rating decision to determine whether there is a 
basis for reopening her claim. 

Again, the only medical evidence received since March 2000 
involves medical records from Palmetto Richland, where she 
received emergency treatment for asthma and bronchitis in 
March 2003.  However, since none of these records makes any 
reference to heart disease or to a disability related to her 
irregular heart beat, they do not relate to an unestablished 
fact necessary to substantiate the claim.  In other words, 
these records cannot be deemed material.  See 38 C.F.R. § 
3.156.

In short, the evidence received since the March 2000 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Unfortunately, 
lay statements provided by the veteran are not material 
within the meaning of 38 C.F.R. § 3.156.  See Moray, supra.  
Therefore, the March 2000 rating decision remains final and 
the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO dated in August 
2002: (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate her 
claims; (2) informed her about the information and evidence 
that VA will seek to provide; (3) informed her about the 
information and evidence she is expected to provide; and (4) 
requested that she provide any evidence in her possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

The Board finds that the RO has complied with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service on the 
basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board has considered the 
veteran's argument that she is entitled to a VA examination 
to determine whether her preexisting asthma was aggravated by 
service, and to determine whether she has a heart disorder as 
a result of service.  The Board disagrees.  The VCAA appears 
to have left intact the requirement that a veteran present 
new and material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for asthma and an 
irregular heart beat, the appeal is denied.


REMAND

The Board finds that the veteran should be afforded a VA 
examination to determine whether she has bronchitis as a 
result of service.  In this regard, her service medical 
records show that she was treated for chest pains and 
shortness of breath believed to be due to possible 
bronchitis.  In March 2003, three years after service, she 
was admitted to the emergency room at Palmento Richland for 
respiratory problems related to acute bronchitis and asthma.  

Although the above evidence is not sufficient to grant 
service connection for bronchitis, it is sufficient to 
trigger VA's duty to secure a medical opinion concerning the 
question as to whether the veteran has bronchitis as a result 
of service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether she has bronchitis as a result of 
service.  All necessary studies and tests 
should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has bronchitis 
as a result of service.  If possible, the 
examiner should specifically comment on 
the veteran's treatment for bronchitis 
while on active duty.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


